August 29, 2008 United States Securities and Exchange Commission Attention: Terence O'Brien Accounting Branch Chief Division of Corporate Finance Mail Stop 100 F Street, N. E. Washington, D.C. 20549 RE: Lexon Technologies, Inc. (the "Company") Annual Report on Form 10-KSB for Fiscal Year Ended December 31, 2007 File No. 0-24721 Dear Mr. O'Brien: We are in receipt of Commission's comments contained in its correspondence dated August 26, 2008 relating to the above filings. Our responses to these comments are as follows: Internal Control over Financial Reporting We acknowledge the Staff's comments and advice relating to our management's method of assessment of internal controls over financial reporting and. disclosure procedures as of December 31, 2007, and will reflect the results of the assessment and the required disclosure in all future filings. We have amended Item 8A of Form 10-KSB to reflect the change in our conclusion regarding the effectiveness of our disclosure controls and procedures as of the end of the fiscal year thereunder. We acknowledge that (i) we are responsible for the adequacy and accuracy of the disclosure in the filing; (ii) the staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (iii) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please copy our legal counsel on all future correspondence: Min K.
